Title: From Thomas Jefferson to Francis Taylor, 14 March 1781
From: Jefferson, Thomas
To: Taylor, Francis



Sir
In Council March 14th 1781

Before this comes to Hand Colo. Wood will have received Orders to carry on the Conventioners to Knowlands Ferry, thence to be guarded by the State of Maryland. At that Place therefore you will please to discharge such of your regiment as were enlisted to serve only during the Continuance of the Conventioners in Albemarle or in this State.
Be pleased on their discharge to have their dues of pay and clothing settled and let every man be furnished with a Certificate of his own Dues and a general State of them be returned to me. That Mr. Martin did not receive money to pay them off out of the last Stock proceeded from the accident of the removal of the Treasury just at the time of his application.
They shall be paid off out of the emission now under Contemplation of the Assembly. The Auditors inform me that they at first apprehended your officers were entitled to the Depreciation money and prepared several warrants but that on more mature Consideration they changed their Opinion and revoked the warrants. It will be necessary therefore for you to make application as the law directs to the Attorney General or the General Court, or, if you be clearly out of the purview of the resolution to petition the assembly.
Orders went ten Days ago for Captn. Reads Troop to come here. Clothes are preparing for them and if their Horses be too poor for Service, they may be sent to some of the places nearer this where Stores of Forage are provided, and from which we can call them into service at the Point of time when exigencies require it and their Condition will admit.
General Hamilton refuses at present to credit any advances to the Convention Officers which are not made in Specie, which deprives us of the mutual Convenience which would have arisen from Colo. Mingen’s acceding to my proposition. Be so good therefore as to return my Thanks to that Gentleman and inform him of this. I am, &c.,

T. J.

